El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es nn pleito sobre devolución de contribu-ciones pagadas bajo protesta.
Los hechos que la parte demandante alega como funda-méntales de su acción son los siguientes:
Que la demandante Saurí & Subirá, es dueña de los si-guientes bienes situados en el municipio de Ponce, a saber: (a) maquinaria para la elaboración de azúcar compuesta de un tren mixto antiguo, con batería antigua, y de un tacho; y (b) un edificio, dividido en dos, construido parte de manipos-tería, en que está instalada la maquinaria, y parte de madera y zinc.
*611Que tales maquinarias y edificios Rabian venido tasán-dose anualmente por el Tesorero de Puerto Eico a los efectos del pago de contribuciones insulares, y la tasación mayor hecRa fue fijada en la suma de $22,470, la que sirvió de tipo para la contribución correspondiente al año económico de 1914-1915.
Que a principios del año 1915 la demandante declaró el valor de dichos bienes para los efectos del pago de contri-buciones de 1915-1916 fijándolo en la suma de $32,470.
Que el Tesorero de Puerto Eico sin que precediera tasa-ción alguna de los bienes de que se trata o sea una estimación de su valor previa la debida inspección hecha por dicho fun-cionario personalmente o por medio de algún agente o em-pleado, notificó a la demandante en 21 de abril de 1915, por medio del tasador O. IT. Mead la tasación fijada en la suma de $153,280 con advertencia de que sería firme si no se ape-laba de ella en el término legal para ante la Junta de Eevisión e Igualamiento, como en efecto apeló la demandante, habiendo dicha junta sostenido la tasación hecha.
Que según información y creencia de la demandante, de la expresada suma de $153,280, $150,000 representaban el valor de la maquinaria y los $3,280 restantes el valor del edi-ficio, habiéndose tomado como base para el valor de la ma-quinaria su capacidad productora que se supuso ser la de 300 toneladas de cañas diarias tomándose como tipo la suma de $500 por cada tonelada de cañas diariamente molida.
Que por virtud del valor así fijado para los bienes de que se trata, se impuso una contribución anual ascendente a $1,992.64, o sean $996.32 el semestre, cuya contribución con-sidera injusta e ilegal la demandante por las siguientes razones: (a) porque no ha precedido tasación alguna de la propiedad para los efectos de la imposición de la contribu-ción según requiere la ley; (b) porque no se ha tomado como *612base para la imposición de la contribución el valor de los bienes en el mercado y sí la capacidad productora de la maquinaria; (c) porque según informes y creencia de la demandante se fijó la capacidad productora de la maquinaria en 300 toneladas de azúcar diarias sin base alguna para ello;
(d) porque el real y verdadero valor de los bienes en el mer-cado es mucbo menor que el declarado por la demandante para los efectos de la contribución o sea la suma de $32,470;
(e) porque la verdadera capacidad productora de toda la maquinaria, apreciada en conjunto que es como necesaria-mente fia de funcionar es de 115 toneladas de azúcar diarias.
Que la demandante fundó su recurso de alzada para ante la Junta de Revisión e Igualamiento en las mismas razones anteriormente expresadas.
Que la demandante se negó a pagar voluntariamente la contribución, pero habiéndose ordenado el embargo de los bienes sobre que había sido repartida y practicádose el embargo, se vió obligada para evitar su venta a pagar el primer semestre de la contribución ascendente a la suma de $996.32 más $39.86 que se le cobraron como recargo, cuyos pagos verificó bajo protesta el día 9 de diciembre de 1915, por es-timar la contribución injusta e ilegal en cuanto al exceso del verdadero valor de los bienes o sea en cuanto a la suma de $1,575.34 de la contribución anual o $787.67 de la cantidad correspondiente al primer semestre que con los $39.86 de re-cargo indebidamente cobrado hacen un total de $827.53.
La demanda concluye con la súplica de que se dicte sen-tencia declarando que el cobro de la contribución pagada, en cuanto a la suma de '$827.53, incluyendo el recargo, fue inde-bido e ilegal y decretando la devolución de dicha cantidad a la demandante.
El demandado contestó la demanda negando ciertos hechos, admitiendo otros y alegando materia nueva de oposición a la demanda.
*613Celebrado el juicio, la parte demandante, como resultado de la prueba practicada hizo la siguiente admisión:
“El abogado de la parte demandante Race contar en este momento que los señores Saurí & Subirá, en vista del resultado de la prueba, aceptan como valor justo y razonable de su maquinaria para los efectos de la tasación, para la contribución del año- económico de 1915-1916, la suma de $50,000 calculando a $500 por cada tonelada diaria de molienda.”
La corte dictó sentencia en 19 de julio de 1917 por la que declara sin lugar la demanda en todas sus partes, sin especial condenación de costas, -desembolsos y honorarios de abogado.
Contra la anterior sentencia interpuso la. representación de Saurí & Subirá recurso de apelación para ante esta Corte Suprema y alega como único motivo del recurso que la corte inferior incurrió en error manifiesto al apreciar la prueba practicada en el caso especialmente por no baber prueba al-guna que justifique un fallo, adverso.
Traigamos a examen las pruebas practicadas.
Para los efectos de la contribución de 1915-1916 Saurí & Subirá presentaron un informe al Tesorero en un pliego im-preso suministrado por la misma Tesorería, cuyo pliego ha venido al juicio como prueba y en ese pliego la parte refe-rente a los molinos y su capacidad aparece transcrita así:
“Molinos.- — No. 2; fabricante: Eletehard; número de masas: 3 cada uno; capacidad por 24 horas: 300 cada uno; tamaño de las masas: diámetro: 3 pies cada uno; largo: 6 pies cada uno; valor: $4,000 * * * $8,000.”
Al pie del mismo pliego se encuentra la siguiente infor-mación pedida a Saurí & Subirá y suministrada por éstos a Tesorería:
“Gaña molida — período de molienda y caña producida durante la zafra que terminó en 1914.
“Toneladas de cañas molidas: 17,000.
*614“Fecha del comienzo de la molienda: Diciembre 10, 1913;
“Fecha en que terminó la molienda: Junio 26, 1914.
“Número total de horas que los molinos estuvieron en operación: 1,400.
“Número total de toneladas de azúcar producida: 1,700.
“Cantidad vendida en la isla: toda.”
Declara No ah. Shepard, Jefe del Negociado de Contribu-ciones en el Departamento de Finanzas del Gobierno de Puerto Rico, que a los efectos de las contribuciones de 1915-1916 se hizo una variación en el tipo de valoración adoptán-dose como uno de los factores .determinantes de la valoración el tipo de $500 por cada tonelada diaria de molienda, pero no como base única, pues había además otras bases que se tenían en cuenta para la valoración, cuales son las varias piezas de maquinaria necesarias para constituir una fábrica de azúcar andando, el precio del costo de ellas puestas en Puerto Rico, el valor de construcción, la capacidad de la maquinaria, la ganancia realizable, la facilidad de comunica-ciones, los contratos que tiene o el negocio que puede con-trolar, el fácil acceso de la factoría a los muelles y ferroca-rriles, la situación de la fábrica, la clase de cañas y la calidad del terreno, y que a los efectos de la tasación de la factoría de que se trata se estimó que tiene una capacidad produc-tora de 300 toneladas de cañas diarias de molienda en 24 horas.
Rafael Saurí, encargado de la fábrica de azúcar de Saurí & Subirá declara que los molinos de la fábrica tienen real-mente 300 toneladas de capacidad por 24 horas y así lo noti-ficaron al Tesorero de Puerto Rico, pero no pueden desarro-llar toda su capacidad porque las evaporadoras y demás accesorios de la maquinaria no lo permiten pudiendo los molinos trabajar solamente durante un promedio de 8 horas durante las cuales muelen como promedio 100 toneladas de caña y entonces tienen que parar para poder evaporar y *615seguir todo el proceso de la evaporación; qne la capacidad de 300 toneladas consignada en el informe al Tesorero fné en relación con el molino sólo y no para toda la planta porque ésta no puede moler más de las 100 toneladas; que la zafra duró de diciembre 10 basta junio 26 durante cuyo tiempo molieron 7,000 toneladas de azúcar en 1,400 boras, sin huelga alguna, funcionando el molino, de 6 a 8 boras cada día natural de 24 boras; que el resto de las 24 boras lo empleaban evaporando y haciendo azúcar y que si sé redujeran las horas empleadas en la zafra a días de 24 horas resultarían 58 días.
Julio Conesa, ingeniero, declaró conforme con el testigo Saurí que aunque los molinos tienen 300 toneladas de capa-cidad no pueden hacer toda su producción porque los ejes que tienen no son los propios y si tuvieran accesorios ade-cuados a su capacidad pudieran moler aquella cantidad pero que el resto de la maquinaria no puede hacerlo ni podrían hacer la cantidad de azúcar que ellos pueden producir; que considerando los aparatos de evaporación, la clase de caña que se estaba moliendo en el primer semestre del año 1915 en el día que se hizo el informe para el Tesorero de Puerto Rico, porque hay época en que la caña tiene una gran can-tidad de agua en que necesita mayor evaporación y hay otras en que es mayor la sucrosa con menos agua en la caña y con más~facilidad para hacer el azúcar, se puede calcular como promedio de 80 a 120 toneladas por día, según la marcha de los aparatos, si no hay algún trastorno que pueda impe-dirlo; que la planta montada, como maquinaria vieja no tiene valor alguno; y que vendida como hierro podría tasarse en 20 ó 30,000 pesos pero bajo el punto de vista de la necesidad para moler cañas cree que podría valer en un momento dado hasta $150,000; y que el justo valor de la maquinaria no pasa de $30,000 comparando con la maquinaria moderna y con relación a época en que la maquinaria estaba 'a bajo precio.
*616El testigo N. I. Stacy, ingeniero de construcción mecánica, declara que ha examinado repetidas veces la maquinaria de que se trata y no le ha sido posible hacer una estimación de su valor pues se encuentra en un estado tal que de un mo-mento a otro puede romperse; que la trasmisión está tan gastada que no se puede decir la presión que debe llevar; que la tubería está muy fina, no se sabe si el ácido la ha co-rroído y no se puede limpiar como corresponde debido a que si se le saca la escama que tiene quedaría con un espesor muy pequeño; que valoraría la maquinaria como hierro o •desperdicios pues no puede dar su opinión sobre lo que po-dría valer como maquinaria para trabajar y que la considera como maquinaria para botarla y que para poder apreciar el valor de cualquier clase de maquinaria en Puerto Bico para la elaboración de azúcar se necesitaría saber lo que da esa maquinaria y la cantidad de caña que muele.
Hemos extractado toda la prueba documental y testifical aportada al juicio y en vista de ella no podemos estimar que la corte inferior cometió error manifiesto en su apreciación, ya que no obró influida por pasión, prejuicio o parcialidad.
Alega la parte apelante para sostener su teoría de que la tasación es injusta por ser excesiva, que si bien los molinos de su maquinaria tienen capacidad para 300 toneladas de caña en 24 horas, que a razón de $500 por cada tonelada darían una producción total diaria de $150,000, el resto de la planta solamente puede contribuir a la elaboración de 100 toneladas diarias que a razón de $500 la tonelada, dan.un total de $50,000 cuya suma debe ser la justa valoración de toda la fábrica para los efectos contributivos.
La anterior conclusión de la parte apelante sería acep-table si el único factor tenido en cuenta para la valoración hubiera sido la capacidad de los molinos y no hubieran in-*617fluido en ella los demás factores que en su declaración explica Noah Shepard, Jefe del Negociado de Contribuciones, a saber: las varias piezas de maquinaria necesarias para cons-tituir una fábrica de azúcar, el precio del costo de ellas puestas en Puerto Eico, el valor de construcción, la capa-cidad de la maquinaria, el lucro realizable, el negocio que puede controlar, el fácil acceso de la factoría a los muelles y ferrocarriles, la situación de la fábrica, la clase de cañas y la calidad del terreno. No se ha demostrado que aún te-niendo en cuenta esos factores la tasación no debió exceder de $50,000 según pretende el demandante. Acaso esos mis-mos factores influyeron en la mente de Saurí & Subirá para que la maquinaria que en el año económico de 1914-1915 sólo tenía un valor de $22,470 fuera apreciada por ellos mismos para el año económico 1915-1916 en $32,470 y acep-taran en vista del resultado de las pruebas como valor justo y razonable de la maquinaria la suma de $50,000 a los efectos de la tasación para la contribución de dicho año económico de 1915-1916 calculando a $500 la tonelada diaria de mo-lienda. No es posible pretender que para calificar de injusta una tasación se impugne uno de los factores de la misma y se prescinda de los demás. El testigo de la' demandante, ingeniero Julio Conesa, afirma que la maquinaria en cuestión vendida como hierro podía tasarse en veinte o treinta mil dollars, pero bajo el punto de vista de la necesidad para moler cañas cree que en un momento dado podía valer hasta $150,000.
Interpretando la Ley No. 35 de 9 de marzo de 1911, al resolver el caso The Ensenada Estates, Inc., v. Hill, 24 D. P. R. 520, dijimos:
“No queremos deducir que toda valoración excesiva en ausencia absoluta de otras 'circunstancias sería suficiente para sostener una *618acción sobre cobro de contribuciones; pero sí creemos que si la valo-ración final hecha por la Junta de Revisión e Igualamiento, ya con-siderada aisladamente, o como en el caso de autos, en unión de otras circunstancias, es tan claramente excesiva que produzca una verda-dera e inequívoca opresión que equivalga a una injusticia clara y sustancial, entonces no debe negarse el acceso a las cortes al contri-buyente que protesta de acuerdo con nuestro estatuto simplemente porque no puede demostrar fraude o propósito deliberado por parte de los tasadores, o porque la acción de la junta no es técnicamente ilegal o claramente contraria a algún estatuto. Y sostenemos, ade-más, que si un demandante puede demostrar semejante injusticia sus-tancial, entonces la corte sentenciadora puede examinar y revisar la acción tomada por la Junta de Revisión e Igualamiento en tanto sea necesario para averiguar si las contribuciones en cuestión en realidad y según el sentir de la ley fueron cobradas o no injusta o ilegalmente y si deben ser reintegradas.”
Saurí & Subirá han tenido acceso a la corte de justicia de Ponce y no han demostrado ante ella que la contribución pagada bajo protesta sea tan claramente excesiva que les baya producido una verdadera e inequívoca opresión que equivalga a una injusticia clara y sustancial de que deban obtener reparación mediante la acción ejercitada ante dicha corte.
Es jurisprudencia establecida por esta Corte Suprema que la apreciación de las pruebas hecha por la corte sentencia-dora no será revocada en apelación a menos que exista pa-sión, prejuicio o parcialidad o se haya cometido error mani-fiesto, y ninguno de esos motivos concurre en el presente caso.
Es de confirmarse la sentencia apelada.
' Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.